DETAILED ACTION
This is in response to applicant’s amendment/response filed on 09/07/2022, which has been entered and made of record. Claim(s) 18-34 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1).
Regarding claim 18, Kusayanagi discloses A display device for a driving system for automated driving of a motor vehicle, wherein for the automated driving the driving system is operable at least in a first automated driving mode with automated longitudinal and/or lateral control, comprising: a driving mode display comprising an illuminant for a vehicle cockpit; and a control device coupled to the driving mode display, wherein the control device is configured to: control the driving mode display to a driver (Kusayanagi, “[0024] The display control device 100 according to the embodiment is applied to a vehicle capable of changing between automated driving and manual driving. [0036] The meter 6 is a device, installed in an instrument panel near the driver's seat, for showing the occupant various pieces of information. Incidentally, the meter 6 may be formed from a liquid crystal display which is different from the later-described display 7. [0037] The display 7 is a device for showing the occupant various pieces of information, and is, for example, a navigation display installed in the vehicle compartment. [0063] It should be noted that the display controller 23 may switch the mode (for example, the blinking cycle, as well as the intensity and color of the blinking light) in which to display the winker indicator 6b and the virtual turn signal 8c', 8d' between the vehicle control preparation period and the vehicle control performing period. Incidentally, the switching of the mode in which to display the winker indicator 6b, the turn signals 8c, 8d and the virtual turn signals 8c', 8d' between the vehicle control preparation period and the vehicle control performing period may be performed only while the host vehicle 60 is performing the automated driving”).
On the other hand, Kusayanagi fails to explicitly disclose but Hamami discloses wherein the control device is configured to: control the driving mode display such that during activation of the first driving mode, the illuminant is luminous in a first luminous state with a specific light intensity in order to indicate the activation of the first driving mode, and control the driving mode display such that after the activation of the first driving mode, with the first driving mode still active, the illuminant is operated in a dimmed luminous state in comparison with the first luminous state, with a reduced light intensity relative to the light intensity of the first luminous state (Hamami, “abstract, The latter lamp is activated during unlocking or locking of a vehicle. The intensity of the activated latter lamp is reduced after a predetermined period. Claim, Method for controlling a number of lamps of a vehicle headlight ( 1 ) by means of a headlight control of a vehicle, characterized in that by means of at least one first light means for a driving light distribution and by means of at least a second light source for coupling colored light in a light guide can be coupled, wherein the at least one second light source in an unlocking and / or locking of the Vehicle is activated, wherein after a predetermined period of time, a brightness of the activated second lighting means is reduced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hamami and Kusayanagi, to include all limitations of claim 18. That is, applying the reducing illuminant intensity after a predetermined period based on a mode activation of Hamami to the automated driving mode of Kusayanagi. For example, the intensity of automated driving indicators is reduced after a predetermined period of time of the automated driving activation. The motivation/ suggestion would have been to provide an intuitive way for the user to decide whether the vehicle is operated in a specific mode (Hamami, description, “wherein the at least one second illuminant is activated upon unlocking and / or locking of the vehicle, wherein after a predetermined period of time, a brightness of the activated second illuminant is reduced, and wherein the activated second illuminant is deactivated upon activation of the at least one first illuminant”). In this way, the user can easily notice of the mode activation, while the system saves power usage by reducing the intensity after a certain duration.
Regarding claim(s) 34, it is interpreted and rejected for the same reasons set forth in claim(s) 18.
Regarding claim 19, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi fails to explicitly disclose but Hamami discloses wherein the control device is further configured to: dim the light intensity after a predefined time duration has elapsed (Hamami, Claim, “wherein the at least one second light source in an unlocking and / or locking of the Vehicle is activated, wherein after a predetermined period of time, a brightness of the activated second lighting means is reduced, and wherein the activated second lighting means is deactivated upon activation of the at least one first lighting means”). The same motivation of claim 18 applies here.
Regarding claim 33, Kusayanagi in view of Hamami discloses The display device according to claim 18.
Kusayanagi further discloses A driving system comprising a display device (Kusayanagi, “[0030] Using the acquired information, the controller 20 generates a surrounding image presenting a condition of the surroundings of the host vehicle, and controls displays respectively on the meter 6 and the display 7”).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Pekari (US 20120325045).
Regarding claim 20, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Pekari discloses wherein the illuminant comprises a luminous strip of light-emitting devices; and the driving mode display is a steering wheel display comprising the luminous strip disposed on or within a rim of the steering wheel (Pekari, “[0016] Lighting elements such as LEDs, luminous strips, etc. may be integrated in the groove and may be used for a decorative illumination of the surroundings of the steering wheel. [0021] FIG. 1 shows a perspective, schematic section view of a steering wheel rim of a steering wheel where the free ends of two leather strips are held in associated grooves that are formed in the base body of a steering wheel rim extending in the circumferential direction of the steering wheel rim around the hub of the steering wheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pekari into the combination of Hamami and Kusayanagi, to include all limitations of claim 20. That is, applying the lighting structure on the steering wheel of Pekari to the driving display of Hamami and Kusayanagi. The motivation/ suggestion would have been This opens new possibilities for the illumination of the interior of a vehicle as well as--very generally--for the design of the interior that were not achievable before (Pekari, [0037]).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Dias et al. (US 20170120749).
Regarding claim 21, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Dias discloses wherein the light intensity of the dimmed luminous state is variable, the control device is further configured to: receive gaze information about where a driver's gaze is directed, and control the illuminant depending on the gaze information, wherein the light intensity of the dimmed luminous state is dependent on the gaze information (Dias, “[0058] The area where the driver is currently looking can be identified with reference to a determined line of sight or gaze direction of the driver. [0105] In particular, the driver monitor 21 is configured to track the virtual projection P to monitor where the driver D is looking while they are driving the vehicle V. [0114] The vehicle system controller 29 could, for example, dim or switch off a lamp (or LED) provided to illuminate the storage compartment 19 if the driver monitor 21 identifies that the driver D is looking at the storage compartment 19”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dias into the combination of Hamami and Kusayanagi, to include all limitations of claim 21. That is, applying the dimming based on gazing info of Dias to the driving mode display of Hamami and Kusayanagi. The motivation/ suggestion would have been the vehicle system controller 29 can be arranged to control the display or projection of a warning or notification on the area on which the driver is currently focusing (Dias, [0114]).
Claim(s) 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Pekari (US 20120325045) and Dias et al. (US 20170120749).
Regarding claim 22, Kusayanagi in view of Hamami and Dias discloses The display device according to claim 21.
On the other hand, Kusayanagi in view of Hamami and Dias fails to explicitly disclose but Pekari discloses wherein the illuminant comprises a luminous strip of light-emitting devices; the driving mode display is a steering wheel display comprising the luminous strip disposed on or within a rim of the steering wheel (Pekari, “[0016] Lighting elements such as LEDs, luminous strips, etc. may be integrated in the groove and may be used for a decorative illumination of the surroundings of the steering wheel. [0021] FIG. 1 shows a perspective, schematic section view of a steering wheel rim of a steering wheel where the free ends of two leather strips are held in associated grooves that are formed in the base body of a steering wheel rim extending in the circumferential direction of the steering wheel rim around the hub of the steering wheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pekari into the combination of Hamami and Kusayanagi and Dias. That is, applying the lighting structure on the steering wheel of Pekari to the driving display of Hamami and Kusayanagi, Dias. The motivation/ suggestion would have been This opens new possibilities for the illumination of the interior of a vehicle as well as--very generally--for the design of the interior that were not achievable before (Pekari, [0037]).
On the other hand, Kusayanagi in view of Hamami and Pekari fails to explicitly disclose but Dias discloses the control device is further configured to: control the display depending on the gaze information such that the light intensity of the dimmed luminous state is lower when the driver's gaze is directed toward the display compared to when the driver's gaze is directed toward viewing points remote from the display  (Dias, “[0105] In particular, the driver monitor 21 is configured to track the virtual projection P to monitor where the driver D is looking while they are driving the vehicle V. [0114] The vehicle system controller 29 could, for example, dim or switch off a lamp (or LED) provided to illuminate the storage compartment 19 if the driver monitor 21 identifies that the driver D is looking at the storage compartment 19”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dias into the combination of Hamami and Kusayanagi, Pekari, to include all limitations of claim 22. That is, applying the dimming based on gazing towards the storage compartment of Dias to the steering wheel display of Hamami and Kusayanagi, Pekari. The motivation/ suggestion would have been the vehicle system controller 29 can be arranged to control the display or projection of a warning or notification on the area on which the driver is currently focusing (Dias, [0114]).
Regarding claim 23, Kusayanagi in view of Hamami, Pekari and Dias and discloses The display device according to claim 22.
On the other hand, Kusayanagi in view of Hamami and Pekari fails to explicitly disclose but Dias discloses wherein a field of view includes a plurality of defined viewing regions comprising: a first viewing region comprising at least the steering wheel, and a second viewing region at least partly surrounding the first viewing region, and the control device is further configured to: control the display depending on the gaze information such that the light intensity of the dimmed luminous state is lower when the driver's gaze is directed toward the first viewing region compared with when the driver's gaze is directed toward the second viewing region (Dias, “[0042] The control apparatus can comprise memory to store definitions of a plurality of areas of interest each associated with a respective vehicle system. [0105] In particular, the driver monitor 21 is configured to track the virtual projection P to monitor where the driver D is looking while they are driving the vehicle V. [0114] The vehicle system controller 29 could, for example, dim or switch off a lamp (or LED) provided to illuminate the storage compartment 19 if the driver monitor 21 identifies that the driver D is looking at the storage compartment 19”. Therefore, for example, the first viewing region corresponds to the region of the storage compartment, while the second viewing region corresponds to defined areas of interest such as an area surrounding the storage compartment). The same motivation of combining Dias to the combination of Kusayanagi in view of Hamami and Pekari in claim 22 applies here.
Claim(s) 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Dias et al. (US 20170120749).
Regarding claim 24, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Dias discloses wherein the light intensity of the dimmed luminous state is variable, the control device is further configured to: receive activity information about the driver's activity, and control the illuminant depending on the activity information, wherein the light intensity of the dimmed luminous state is dependent on the activity information (Dias, “[0105] In particular, the driver monitor 21 is configured to track the virtual projection P to monitor where the driver D is looking while they are driving the vehicle V. [0114] The vehicle system controller 29 could, for example, dim or switch off a lamp (or LED) provided to illuminate the storage compartment 19 if the driver monitor 21 identifies that the driver D is looking at the storage compartment 19”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dias into the combination of Hamami and Kusayanagi, to include all limitations of claim 24. That is, applying the dimming based on activity info of Dias to the driving mode display of Hamami and Kusayanagi. The motivation/ suggestion would have been the vehicle system controller 29 can be arranged to control the display or projection of a warning or notification on the area on which the driver is currently focusing (Dias, [0114]).
Regarding claim 25, Kusayanagi in view of Hamami and Dias discloses The display device according to claim 24.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Dias discloses wherein the activity information comprises information about whether the driver is viewing a screen situated in the vehicle (Dias, “[0058] The area where the driver is currently looking can be identified with reference to a determined line of sight or gaze direction of the driver. [0084] The one or more processors can be configured to generate a virtual projection representative of a line of sight of the driver and to determine which one of a plurality of areas of interest is intersected by the virtual projection to identify said region where the driver is currently looking. A display, such as a screen, can be associated with the determined area or interest”). The same motivation of combining Dias to the combination of Kusayanagi in view of Hamami in claim 24 applies here.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Salter et al. (US 20170120811).
Regarding claim 26, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Salter discloses wherein the light intensity of the dimmed luminous state is variable, the control device is further configured to: receive brightness information indicative an ambient brightness, and control the illuminant depending on the brightness information such that the light intensity of the dimmed luminous state is higher for increased brightness than for lower brightness relative to the increased brightness (Salter, “[0028] It is known in the art that many factors influence the manner in which emitted light is perceived, particularly in a closed environment such as a vehicle interior. For example, in ambient (daytime) light, vehicle interior lighting intensity must be increased to be perceived properly, whereas at night or other low light situations, a lesser intensity of vehicle interior light will be required”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salter into the combination of Hamami and Kusayanagi, to include all limitations of claim 26. That is, applying the adjusting light intensity based on ambient brightness of Salter to the driving mode display of Hamami and Kusayanagi. The motivation/ suggestion would have been emitted light is perceived, particularly in a closed environment such as a vehicle interior (Salter, [0028]).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Uesugi et al. (US 20170057402).
Regarding claim 28, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Uesugi discloses wherein the light intensity of the dimmed luminous state is variable, and the reduction in the light intensity to the light intensity of the dimmed luminous state takes an identical length of time when a varying light intensity of the dimmed luminous state (Uesugi, “[0042] In other words, regardless of whether the luminance is raised or lowered, when the luminance is changed to a level at which an LED 28 remains on, the luminance is gradually changed to reach target luminance in substantially the same period of time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Uesugi into the combination of Hamami and Kusayanagi, to include all limitations of claim 28. That is, applying the adjusting light intensity using the constant period of Salter to the driving mode display of Hamami and Kusayanagi. The motivation/ suggestion would have been a sense of discomfort that a driver could have when the luminance is gradually changed to reach the target luminance in different periods of time as in the comparative example can be suppressed (Uesugi, [0042]).
Claim(s) 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Inagaki et al. (JP 4013562 B2) and Nagashima et al. (US 20200262452). 
Regarding claim 29, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Inagaki discloses control the driving mode display such that in connection with a current or imminent request, the light intensity of the illuminant is increased to the light intensity of the first luminous state (Inagaki, “[0003] In response to such a request, for example, when the door is opened, the interior of the vehicle gradually increases in brightness (fade in)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Inagaki into the combination of Hamami and Kusayanagi. That is, applying the increasing light intensity based on a request of Iisaka to the driving mode display of Hamami and Kusayanagi. The motivation/ suggestion would have been to provide a room lamp with a high effect of light (decorative effect) (Inagaki, [0003]).
On the other hand, Kusayanagi in view of Hamami and Inagaki fails to explicitly disclose but Mimura discloses a takeover request for taking over the automated driving (Nagashima, “[0088] In step S21, the AD unit 72 requests the vehicle occupant to perform manual driving via the HMI 64”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nagashima into the combination of Hamami and Kusayanagi, Inagaki, to include all limitations of claim 29. That is, replacing the request of Iisaka with the manual driving request of Nagashima. The motivation/ suggestion would have been the one or more processors request a vehicle occupant to switch to manual driving if transmission of the entry notice signal has not been completed normally (Nagashima, claim 1).
Regarding claim 30, Kusayanagi in view of Hamami, Inagaki and Mimura discloses The display device according to claim 29.
On the other hand, Kusayanagi in view of Inagaki and Nagashima fails to explicitly disclose but Hamami discloses control the driving mode display such that in reaction to the automated driving being taken over by the driver, the light intensity of the illuminant is reduced to the light intensity of the dimmed luminous state (Hamami, “abstract, The latter lamp is activated during unlocking or locking of a vehicle. The intensity of the activated latter lamp is reduced after a predetermined period. Claim, Method for controlling a number of lamps of a vehicle headlight ( 1 ) by means of a headlight control of a vehicle, characterized in that by means of at least one first light means for a driving light distribution and by means of at least a second light source for coupling colored light in a light guide can be coupled, wherein the at least one second light source in an unlocking and / or locking of the Vehicle is activated, wherein after a predetermined period of time, a brightness of the activated second lighting means is reduced”). The same motivation of combining Hamami to Kusayanagi in claim 18 applies here.
On the other hand, Kusayanagi in view of Hamami and Inagaki fails to explicitly disclose but Mimura discloses the automated driving being taken over by the driver (Nagashima, “[0088] In step S21, the AD unit 72 requests the vehicle occupant to perform manual driving via the HMI 64”). The same motivation of combining Nagashima to the combination of Kusayanagi in view of Hamami and Inagaki in claim 29 applies here.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. (US 20200269747) in view of Hamami et al. (DE 102012000864 A1), and further in view of Chen et al. (US 20180134116). 
Regarding claim 32, Kusayanagi in view of Hamami discloses The display device according to claim 18.
On the other hand, Kusayanagi in view of Hamami fails to explicitly disclose but Chen discloses control the driving mode display such that the light intensity of the illuminant is increased upon at least one of the following events being ascertained: (i) fatigue of the driver; or (ii) presence of a takeover desire of the driver (Chen, “[0037] Additionally, if the comfort model component 116 determines or infers that a driver of the vehicle is fatigued or drowsy, the comfort model component 116 can drive the comfort controller component 120 to make adjustments to the environment (e.g., decrease temperature, increase stereo volume, increase brightness of display and vehicle interior, etc.) to increase level of alertness of the driver”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen into the combination of Hamami and Kusayanagi, to include all limitations of claim 32. That is, adding the comfort model component of Chen to the system of Hamami and Kusayanagi. The motivation/ suggestion would have been to increase level of alertness of the driver (Chen, [0037]), thus to improve the safety level for the driver.
Allowable Subject Matter
Claims 27, 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, it recites, control the lighting unit depending on the brightness information such that the swing between the light intensity of the first luminous state and the light intensity of the dimmed luminous state is larger for a higher ambient brightness than for a lower ambient brightness relative thereto.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Regarding claim 31, it recites, wherein the control device is further configured to: control the driving mode display such that before the activation of an automated driving mode in reaction to ascertaining an availability of this driving mode for activation by the driver: (i) the light intensity of the illuminant is increased to the light intensity of the first luminous state, if the illuminant is already luminous beforehand, or (ii) the illuminant is activated if the illuminant is not luminous beforehand.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Response to Arguments
Applicant’s arguments, see remarks page 10, last 3 paragraphs, filed 9/7/2022, with respect to claim 31 have been fully considered and are persuasive.  The rejection of 12/20/2021 has been withdrawn. 
The remaining of applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
The applicant submits: First, Applicant respectfully asserts that there is no rational basis as to why the "winker indicator 6b" or "virtual turn signal 8c', 8d"' of Kusayanagi would need to be reduced in intensity "after a predetermined period of time of the automated driving activation," as alleged. Second, neither of the cited references, either alone or in combination, teach or suggest the feature of "during activation of the first automated driving mode, the illuminant is luminous ... to indicate the activation of the first automated driving mode to the driver." Neither Kusayanagi nor Hamami possess any means described to "indicate the activation of the first automated driving mode to the driver." (remarks, page 8).
The examiner respectfully disagrees. Kusayanagi discloses automated driving mode, and Hamami discloses “The latter lamp is activated during unlocking or locking of a vehicle. The intensity of the activated latter lamp is reduced after a predetermined period”. Therefore, a combination of Kusayanagi and Hamami, teaches “during activation of the first automated driving mode, the illuminant is luminous ... to indicate the activation of the first automated driving mode to the driver”. That is, applying the reducing illuminant intensity after a predetermined period based on a mode activation (e.g., unlocking or locking) of Hamami to the automated driving mode of Kusayanagi. The motivation/ suggestion would have been to provide an intuitive way for the user to decide whether the vehicle is operated in a specific mode. In this way, the user can easily notice of the mode activation, while the system saves power usage by reducing the intensity after a certain duration.

The applicant submits: Applicant respectfully submits that this statement lacks the necessary articulated reasoning with some rational underpinning to support the legal conclusion of obviousness (remarks, page 9, 3rd paragraph). 
The examiner respectfully disagrees. The motivation/ suggestion would have been This opens new possibilities for the illumination of the interior of a vehicle as well as--very generally--for the design of the interior that were not achievable before (Pekari, [0037]). The motivation is to achieve new possibilities for the illumination of the interior of a vehicle and novel designs, which is clear and straightforward.

The applicant submits: Applicant respectfully submits that this statement lacks the necessary articulated reasoning with some rational underpinning to support the legal conclusion of obviousness (remarks, page 9, 5th paragraph).
The examiner respectfully disagrees. The motivation/ suggestion would have been the vehicle system controller 29 can be arranged to control the display or projection of a warning or notification on the area on which the driver is currently focusing (Dias, [0114]). In this way, it’s easier to obtain the user’s attention, resulting in safer driving.

The applicant submits: Applicant respectfully submits that this statement lacks the necessary articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Instead, the Examiner has merely provided a vague, conclusory statement that at least fails to establish why an "entry notice signal" is relevant to any of Kusayanagi, Hamami, or Inagaki, or why it would "not be completed normally." (remarks, page 10, 1st paragraph).
The examiner respectfully disagrees. The motivation/ suggestion would have been the one or more processors request a vehicle occupant to switch to manual driving if transmission of the entry notice signal has not been completed normally (Nagashima, claim 1). Nagashima was only used to teach “the automated driving being taken over by the driver”, but not “entry notice signal”. Motivation is to provide a driver with possibility to switch to manual driving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            12/8/22